Citation Nr: 1500235	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-16 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable initial disability rating for a service-connected right knee disability.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for cold injury residuals to the feet.  


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to October 1987 and from October 1988 to July 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned in October 2014.  A copy of the hearing transcript is associated with the claims file.  At the hearing, the Veteran submitted additional evidence directly to the Board; he also submitted a written waiver of local consideration of the evidence at that time.  This waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that additional development is required before it can adjudicate the Veteran's claims, as described below.

First, the Veteran has testified that his right knee disability has worsened in severity since his last examination in July 2009, he should be scheduled for a VA examination that evaluates the current severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Second, the Veteran was afforded VA audiology examinations in July 2009 and September 2010.  Puretone threshold and speech recognition scores of the right ear at those times did not demonstrate sufficient hearing loss to quality for a disability for VA compensation purposes under 38 C.F.R § 3.385.  However, the Veteran has since testified that his right ear hearing loss has worsened in recent years, warranting a new examination.

Finally, with regard to the Veteran's claim for cold weather injury residuals, a December 1989 service treatment record reflects complaints of pain in his toes after exposure to cold weather.  

In a February 2009 VA podiatry consult, the Veteran was diagnosed with plantar fasciitis and pes planus.  Thereafter, the Veteran was afforded a VA examination in July 2009.  Upon examination, the examiner concluded that there were no abnormalities found in the Veteran's feet and that there was insufficient evidence of cold injury to either foot, incorrectly noting that the Veteran's "service medical records do not document cold injury to his feet in 1989."  This rationale renders the 2009 examination inadequate for rating purposes.  The Veteran was afforded a second VA examination in September 2010.  The VA examiner diagnosed bilateral pes planus but found that the Veteran's "tendonitis" was not related to his military service.  This discrepancy renders the 2010 examination insufficient for rating purposes.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (holding that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  As both VA examinations of record are inadequate, a new examination is required.  Outstanding VA treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA treatment records dated from September 2009 to the present.  

2.  Schedule the Veteran for an examination to assess the current severity of his service-connected right knee disability. 

3.  Schedule the Veteran for an audiological examination to assess the current severity of the Veteran's right ear hearing loss.
  
The examiner should specifically address the following:

i.)  Whether the Veteran has a right ear hearing loss disability for VA compensation purposes; and if so

ii.)  Whether it at least as likely as not (50 percent probability or greater) that current right ear hearing loss is related to any incident of military service, including conceded in-service noise exposure. 

4.  Schedule the Veteran for an examination to diagnose any current cold injury residuals to the feet, to include any skin disorders of the feet.

The examiner is to opine as to whether it is at least likely or not (a 50 percent or greater probably) that any currently diagnosed foot disability is related to the Veteran's military service, including his conceded in-service cold weather injury and complaints of pain in his toes after cold weather exposure in December 1989.

A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.
Thereafter, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2014).


